 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDAlthough the strike, since the offer of reemployment to Olga Roth on December 11, has notbeen one prolongedby unfairlaborpractices, the participants, to the extent that they have notbeen replaced, remain employees of the Respondent and upon unconditional application mustbe returned to the jobsremaining openfor them. Roth has the same rights in this connectionas the other strikers. Respondent, having offered her reemployment, is not now required torepeatthat action. It will be recommended, however, that Respondent make Roth whole forany loss of pay suffered by her from December 6 through 11 by payment to her of whateversum she would have earnedas wagesfor those days, less her net earnings if any during thatperiod.It isapparentfrom the entire record that there is danger of the commission in the futureby the Respondent of other unfair labor practices proscribed by the Act. In order to makeeffective the interdependentguaranteesof Section 7 and to effectuate the policies of the Act,itwill be recommended that the Respondentcease anddesist from infringing in any mannerupon the rightsof employeesguaranteedin Section 7.Upon the basisof the foregoingfindings of fact and the entire record in the case, I makethe following:CONCLUSIONS OF LAW1Leather Workers Unionof Los Angeles, Loca1213 of International Fur and Leather Work-ers Union, is a labor organization within the meaning of Section 2 (5) of the Act.2.By interrogating employees and threatening them with reprisals for engaging in unionactivities or joining the Union, thereby interfering with, restraining, and coercing them in theexercise of rights guaranteed in Section 7 of the Act, the Respondent has engaged in and isengagingin unfair labor practices within the meaning of Section 8 (a) (1) of the Act.3.By discharging Olga Roth on December 6, 1951, to discourage membership in a labororganization, Respondent has violated Section 8 (a) (3) and (1) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section 2 (6) and (7) of the Act.5.The Respondent has not refused to bargain with the Union in violation of Section 8 (a) (5)of the Act.[Recommendations omitted from publication.)JERSEY COAST NEWS COMPANY, INC.andRALPH RUG-GIERO. Case No. 4-CA-651. June 8, 1953DECISION AND ORDEROn March 2, 1953, Trial Examiner Eugene F. Frey issued hisIntermediate Report in the above-entitled proceeding, findingthat the Respondent had engaged in andwas engagingin certainunfair labor practices in violation of the Act, and recommend-ing that it cease and desist therefrom and take certain affirma-tive action, as set forth in the copy of the Intermediate Reportattached hereto. Thereafter, the Respondent filed exceptions totheIntermediateReport attached hereto. Thereafter, theRespondent filed exceptions to the Intermediate Report:Pursuant to the provisions of Section 3 (b) of the NationalLabor Relations Act, the Board has delegated its powers inconnectionwith this proceeding to a three-member panel[ChairmanHerzogand Members Murdock and Peterson].The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial error was committed. Therulings are hereby affirmed. The Board has considered theiTheRespondent's request for oral argument is hereby denied,as the record, in our opinion,adequately reflects the issues and positions of the parties105 NLRB No. 45. JERSEY COAST NEWS COMPANY, INC.431Intermediate Report, the Respondent's exceptions thereto, andthe entire record in this proceeding, and hereby adopts thefindings,conclusions,and recommendations of the TrialExaminer, 2ORDERUpon the entire record in this proceeding, and pursuant toSection 10 (c) of the National Labor Relations Act, as amended,theNational Labor Relations Board hereby orders that theRespondent, Jersey Coast News Company, Inc., Asbury Park,New Jersey, and its officers, agents, successors,and assigns,shall:1.Cease and desist from:(a)Encouragingmembership in Newspaper and Mail De-liverers' Union of New York and Vicinity, or any other labororganization of its employees, by discriminatingin regard tothe hire and tenure of employment, or any term or conditionofemployment, of any of its employees because of theirnonmembership in such organization, or by any like or relatedconduct interfering with, restraining, or coercing employeesin the exercise of their right to self-organization, to join labor,organizations, to bargain collectively through representativesof their own choosing,to engagein concerted activities for thepurposes of collective bargaining or other mutual aid or pro-tection, or to refrainfromany or all of such activities, except tothe extent that such right may be affected by an agreementrequiringmembership in a labor organization as a conditionof employment, as authorized in Section 8 (a) (3) of the Act.2.Take the following affirmative action which the Boardfinds will effectuate the policies of the Act:(a)MakewholeDavidCarbone,Walter Clark, JosephVillapiano, Thomas DiFrance, James Martelli, Ralph Ruggiero,Steve Santenello, John Siliate, Frank Scannapieco, EdwardMcNamara, Eugene Louis Camoosa, Alphonse Santenello,Edward Westlake, Joseph Donofrio, and George Strong, andallother nonunion employees who were similarly situated,foranylossof pay they may have suffered by reason ofRespondent's discriminationagainstthem, in the manner setforth in the section of the Intermediate Report entitled"The Remedy." 3=According to the testimony of the secretary-treasurer of the Union,a change inthe Union'smembership policy to take in all steady situation holders occurred on January 1, 1952. Therecord shows that the constitution was officially amended on May 4, 1952, to incorporate thecharge inpolicy Although in this connection the Trial Examiner inadvertently stated that theconstitution was amended on January 1, 1952. this fact does not affect the Trial Examiner'sultimate conclusions or our concurrence in such conclusions. In thusagreeingwith the TrialExaminer's ultimateconclusions, however, we note that, to the extent that the Union becamean open unionduring a period when part of the discrimination found herein occurred, the in-stant caseIs distinguishable on this point both from the case of Reliable Newspaper DeliveryInc., 187 F, 2d 547 (C. A. 3) relied on by the Respondent, and the case of Gaynor News Co.,197 F. 2d 719 (C. A. 2) relied on by the General Counsel(Employees'names appearas in the transcript of the hearing. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARD(b)Upon request,make available to the National LaborRelations Board or its agents, for examination and copying,all payroll records, social-security payment records, time-cards, personnel records and reports, and all other recordsnecessary to analyze and compute the amount of back paydue under the terms of this Order.(c) Post at its place of business in Asbury Park, New Jersey,copies of the notice attached to the Intermediate Report andmarked "Appendix A."a Copies of said notice, to be fur-nished by the Regional Director for the Fourth Region, shall,after being duly signed by Respondent's representative, beposted by Respondent immediately upon receipt thereof, andmaintained by it for sixty (60) consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shall betaken by Respondent to insure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for the Fourth Region, inwriting, within ten (10) days from the date of this Order, whatsteps Respondent has taken to comply herewith.4This notice shall be amended by substituting for the words "The Recommendations of aTrial Examiner," the words "A Decision and Order." in the event that this Order is enforcedby a decree of a United States Court of Appeals, the notice shall be further amended by sub-stituting for the words "Pursuant to a Decision and Order", the words "Pursuant to a Decreeof the United States Court of Appeals, Enforcing an Order."Intermediate ReportSTATEMENT OF THE CASEUpon a charge and amendments thereto filed by Ralph Ruggiero, an individual, the GeneralCounsel of the National Labor Relations Board (herein called General Counsel and the Board)issued a complaint on October 1, 1952, through the Regional Director of the Board for theFourthRegion (Philadelphia, Pennsylvania), against Jersey Coast News Company, Inc,(herein called Respondent), alleging that Respondent had engaged in and wasengaging inunfair labor practices affecting commerce within the meaning of Sections 8 (a) (1) and (3)and 2 (6) and (7) of the National Labor Relations Act, as amended, 61 Stat, 136, herein calledtheAct. Copies of the complaint, the charges on which it was based, and notice of hearingthereon, were duly served upon Respondent, the charging party, andNewspaper and MailDeliverers' Union of New York and Vicinity (herein called the Union).The complaint, as amended, alleged in substance that (1) since July 1951, Respondentdiscriminated against 13 named employees by refusing to pay them basic wage rates, over-time rates, double time for holidays, and certain vacation benefits, as specifiedin an agree-ment made between Respondent and the Union on or about October 25, 1948, because of theirnonmembership in the Union and for the purpose of encouraging membership in the Union;and (2) since April 22, 1952, Respondent discriminated against 9 named employees by re-fusing to pay them wage increases retroactive to October 24, 1950, and January 25, 1951, asprovided in an agreement made between Respondent and the Union on or about April 1, 1952,because of their nonmembership in the Union, and for the purpose of encouraging member-ship in the Union, and (3) such conduct discriminated against employees in regard totheir hire and tenure or conditions of employment, and thereby encouraged and tended toencourage membership in the Union, and interfered with, restrained, and coerced employeesin the exercise of rights guaranteed them by Section 7 of the Act. Respondent's answeradmitted the jurisdictional facts and the two agreements with the Union, but denied thecommission of any unfair labor practices.Pursuant to notice, a hearing was held at Asbury Park, New Jersey, on October 22 andNovember 7, 1952, before the undersigned Trial Examiner, in which all parties participated, JERSEY COAST NEWS COMPANY, INC.433theGeneral Counsel and Respondent being represented by counsel and the charging partyappearing pro-se, and were accorded full opportunity to be heard, to examine and cross-examine witnesses, to introduce evidence bearing on the issues, to present oral argument, andto file briefs, or proposed findings of fact and conclusions of law, or both. General Counseland Respondent made oral arguments and have filed briefs with the Trial Examiner. Motionsof Respondent at the conclusion of the General Counsel's case and the whole hearing to dis-miss the complaint on the merits were denied.Upon the entire record in the case and from my observation of the witnesses, I make thefollowing:FINDINGS OF FACT1.THE BUSINESSOF RESPONDENT; THE LABOR ORGANIZATION INVOLVEDRespondent is a New Jersey corporation with its principal office and place of businesslocated in Asbury Park, New Jersey, where it is engaged in the sale and distribution of news-papers and periodicals. In the course of its business during 1951, Respondent purchasedand caused to be delivered at the above place of business, newspapers and periodicals valuedin excess of $200,000, of which about 40 percent came from points outside the State; in thatyear Respondent purchased periodicals from Curtis Publishing Company of Philadelphia,Pennsylvania, and Fawcett Publishing Company of Greenwich, Connecticut, and also pur-chased and distributed,among others,newspapers known as the New York Times, NewYork Herald Tribune, New York Daily News, and New York Daily Mirror, all of which utilizethe wire services of the United Press and the Associated Press. Respondent is a member ofthe Suburban Wholesalers Association, which has members in the States of New York andNew Jersey.Respondent admits,and I find on the basis of the above facts,that Respondentis engaged in commerce within the meaningof the Act. iNewspaper and Mail Deliverers'Union of New York and Vicinity is a labor organizationwithin the meaning of Section 2 (5) of the Act, which admits to membership employees of theRespondent.II.THE UNFAIR LABOR PRACTICES 2A.Collective-bargaining contracts between Respondent andthe UnionOn October 25, 1948, Respondent and the Union executed a collective-bargaining agree-ment, in which Respondent recognized the Union as the exclusive bargaining representativeof all Respondent'semployees in about 15 categories of work involved in the delivery andhandling of newspapers,periodicals, etc. That agreement expired on October 25,1950.3 Initspertinent provisions,the agreement fixed the work shifts,specified wage rates payablefor straight time, overtime rates for overtime hours, and double time for certain holidays,and also provided for paid vacations,the amount varying according to the number of days aman worked in the preceding year.On April 1, 1952, the Union made another collective-bargaining agreement with Respondentwhichwas effective retroactively to October 25, 1950, and prospectively to January 31,1953.4 This agreement, in pertinent part, provided for: Recognition of the Union as the ex-clusive bargaining agent of all employees in the same categories covered by the 1948 con-tract;overtime,double time,and vacation benefits substantially similar to those in the1948 agreement;and increased wage rates for all categories of employees involved, to beretroactive in part to October 24, 1950, and in part to January 25, 1951.IWBSR, Inc., 91 NLRB630;Press,Incorporated,91NLRB 1360;RecordPublishingCompany, 91 NLRB No. 215; Hollow Tree Lumber Company, 91 NLRB 635, Newark News-dealers SupplyCompany, 94 NLRB 1667; Rockaway News Supply Company, Inc., 94 NLRB1056.See alsoJersey Coast News Co. Inc., Case 4-UA-1901.2 Thefindings herein are based on uncontradictedand credited testimony of witnesses ofGeneralCounsel,documentary proofs,and stipulations of counsel.3TheUnion became the bargaining representativeof the employees and executed its firstcontract with Respondentin 1944.4Eleven other wholesale newsdealers were parties to the agreement,with separate rateschedulesfor eachbeing attached to the contract. 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDB.Disparate treatment of union and nonunion employeesFrom July 4, 1951, to March 23, 1952, Respondent paid its employees who were membersof the Union the base, overtime, and double-time rates, and accorded them the vacationbenefits, as prescribed by the 1948 contract, but paid less than those rates and benefits tothe following employees, who were employed in the categories covered by the 1948 contractbut were not members of the Union: David Carbone, Walter Clark, Joseph Villapiano, ThomasDiFranco, John Siliato, Frank Scannapieco, and Steve Santaniello. In the same period, it alsopaid less than the prescribed overtime and double time rates, and vacation benefits, to JamesMartelli, Ralph Ruggiero, Edward McNamara, Eugene Louis Camoosa, Alphonse Santanello,and Edward Westlake. After the 1948 contract expired on October 25, 1950, Respondent con-tinued the same disparate threatment of its union and nonunion employees.In accordance with the terms of the contractof April 1, 1952, Respondent on April 22, 1952,paid wage increases,in the amounts and retroactive to the dates required by that contract, toall employees, members of the Union, who were on the payroll on April 6, 1952, but has nevermade such payments to the 13 nonunion employees named above, or to Joseph Donofrio andGeorge Strong,5 although each of them fell within thecategoriesof work covered by thatcontract.Under the terms of a settlement agreement executed March 14, 1952, by Respondent, andapproved by the Fourth Regional Director March 21, 1952, Respondent on March 22, 1952,paid to the employees named above(except Donofrio and Strong)certain sums in settlementof any back-payclaims arising from Respondent's admitted disparate treatment of them, andthe employees on the same date executed general releases to Respondent.Respondent alsoposted a notice announcing it would not encourage membership in the Union by discriminationagainst employees,nor in like or related manner interfere with, restrain,or coerce itsemployees.C.Contentions of the partiesGeneral Counsel contends that the disparity of treatmentof union and nonunion employees inpayment of compensation and allowance of vacation benefits, as found above, constitutesdiscriminatory treatment of nonunion employees because of their lack of membership in theUnion,whichtends to encourage membership in that labor organization,and thereby violatesSection 8 (a) (3) and (1) of the Act; and that such violations render ineffective as a defensethe settlement agreement of March 14, 1952, and the payments made thereunder. As to theillegalityof the disparate payments, General Counsel relies principally on the case ofN.L.R.B. v. Gaynor News Company, Inc., 197 F. 2d 719 (C A 2), enforcing the Board's orderin93NLRB 299.6 Fundamentally, he relies on the broad proposition that any disparatetreatment by an employer of union and nonunion employees, consisting of preferentialtreatment of union members over nonunion employees, has a tendency to encourage member-ship in the labor organization, and in that respect tends to interfere with the employees' freeexercise of their choice of bargaining representative guaranteed by Section 7 of the Act, andthus violates both Section 8 (a) (3) and Section 8 (a) (1) of the Act.6These two employees were nonregular,or temporary,situation-holders or employees,who received the union rates and benefits under the contracts, except the retroactive wageincreases.The record also shows that Steve Santaniello, Villapiano, and DiFranco had worked assummer "extra" help in 1951, 5 shifts a week for at least 5 consecutive weeks, which entitledthem to the status of regular situation-holders,or employees,within the seniority provisionsof both contracts; however, apparantly by oral arrangement with the Union, such employeeswere never considered permanent employees,or regular situation-holders,but always as"extras."The distinction between regular and nonregular situation-holders appears immate-rial to the issues here,for the record shows that some nonregular situation-holders, suchas Ruggiero, Donofrio, and Strong,received some,but not all, benefits accorded union mem-bers under the contracts;and employees in the same work categories performed the samework,whether they were regular,or nonregular,situation-holders.Section 6-f of the 1948contract provided the same holiday payments for "substitutes"or "extras"as for regularemployees,and section 9-b provided the same vacation benefits for "regular," "extra,"and "substitute" employees.6 The employer filed a petition for certiorari in the U.S. Supreme Court on October 2,1952; no decision on the application has yet come down. JERSEY COAST NEWS COMPANY,INC.435Respondent argues two propositions:(1) The violation of Section 8 (a) (3) of the Act is not the discrimination against employeesin itself (in this case the admitted disparate treatment of nonunion employees), but ratherthe encouragement or discouragement of membership in a labor organization by means ofsuch discrimination; to support this contention, Respondent relies on the decision of theCourt of Appeals for the Third Circuit in N.L.R.B. v. Reliable Newspaper Delivery, Inc.,187 F. 2d 547.(2) In this case the record demonstrates that in fact the nonunion employees were en-couraged to seek membership in the Union by facts and circumstances other than Respond-ent's disparate treatment of them, which clearly negated rather than supported any con-clusion that such treatment "tended" to encourage memberhip in the Union, and that in thisrespect General Counsel has failed to prove an essential element of his case by a preponder-ance of proof.In support of its second contention, Respondent adduced uncontradicted testimony showingthe following facts. Since it was organized in 1901, the Union has attained a prominent placein the newspaper distribution industry in the New York Metropolitan Area and its environs,in that it has organized most of the delivery employees of newspaper and periodical distri-butors in that area. Under its constitution, an applicant for admission to the Union must bebetween the ages of 21 and 35 years, active for 3 consecutive years in the craft, a UnitedStates citizen, and in good health; 7 however, no new applications had been accepted or newmembers taken in, by the Union under this provision for at least 17 years prior to 1952,because the membership lists had been closed at the beginning of that period by vote ofunion membership;8 the only change in this ban occurred in 1949, when the general body votedto open the lists to permit issuance of unclaimed cards of deceased members to first sons ofdeceased or living members (the so-called "father-son" amendment). None of Respondent'snonunion employees fell within the above exception to the general membership ban so thatthey were barred from membership in the Union until January 1, 1952, when the constitutionwas amended to suspend the operation of the above-mentioned restrictions for the year 1952,thus lifting the ban on new memberships, for the purpose of taking in all incumbent regularsituation-holders in the craft in order to clean up nonunion conditions in the industry. Underthis amendment, eight nonunion regular employees of Respondent were admitted to member-ship in the Union on or about May 20, 1952. 9During 1951 and 1952, Respondent knew which of its employees were members of the Unionand which were not, and was aware of the desires of its nonunion employees to join the Union,and of their inability to attain that goal because of the Union's restrictive policy.It is clear from these facts that for many years prior to 1952, nonunion employees in thecraftcouldnot gain membership in the Union (except in one situation not applicable toRespondent's nonunion employees) and that this condition was well known to Respondentand throughout the industry.The parties also stipulated that: In 1950, the Union petitioned the Board under Section 9(e) (1) of the Act (Case No. 4-UA-1901) for authority to make an agreement with Respondentrequiringmembership in the Union as a condition of employment; an election to ascertainthe employees' desires was held March 6, 1950, at which only union employees voted; itwas set aside on the Union's objection, and at a new election held April 10, 1950, all em-ployees of Respondent, including nonunion employees, were permitted to vote, and unanimouslyexpressed their desire for a union-security contract.Respondent claims that the Union's longstanding and notorious closed-union policy con-clusively shows that its nonunion employees had long known that it was impossible to get into7Section 2 of the constitution. These requirements do not apply to employees in a shopnewly organized by the Union, a situation not existing here.8Section 5 of the constitution provides that no application for membership can be receivedduring such time as the "general body" of members, by two-thirds vote at a regular meeting,rules that the membership books shall be closed. Section 6 provides that when the books havebeen closed, only a like vote of the general body can open them.9Camoosa, Clark, Martelli, McNamara, Alphonse Santanello, Siliato, Scannapieco, andWestlake. The Union apparently did not admit Steve Santaniello, Villapiano, or Carbone,regular employees, though the first two worked until March 23, 1952, were off the payroll inApril, and returned in May or June; Carbone worked through to April 27,1952 DiFranco andRuggiero terminated their employment December 30,1951, and January 28, 1952, respectively,and never returned to work for Respondent 436DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheUnion, and were thus discouraged from seeking membership therein long before Re-spondent's disparate treatment of them. It also points to their vote for the union-securitycontract in the UA election as conclusive proof of their own desire, and attempt, uninfluencedby any acts of Respondent, to break through the Union's membership ban. If Respondent'sfirstproposition is legally correct, requiring a consideration of its second point, thenthe above facts and circumstances furnish strong support for a finding that the nonunionemployees were not in fact encouraged to seek membership in the Union by Respondent'sdisparate treatment of them, but rather had actually been discouraged from seeking suchmembership long before the period covered by the complaint, by the Union's own "closed-corporation" policy, and that, by joining in the 1950 UA election, they attempted of theirown volition, long before Respondent's disparate treatment of them, to circumvent theUnion's policy and gain membership therein.However, the issue raised by Respondent's first point is basic. The crux of it is whetherthe purpose of Section 8 (a) (3) of the Act is to prohibit "discrimination" which is designedor reasonably calculated to encourage or discourage union membership, or to proscribe suchencouragement or discouragement itself, occurring by means of discriminatory conduct.Which are the key words of the section, "discrimination," or "to encourage or discouragemembership, etc ? " Respondent admits that if "discrimination" is the keyword, it isclearlyguiltyofviolation of the Act as charged However, Respondent adopts the otherinterpretation,relying solely on the Reliable case, supra. In that case, the employer, anewspaper and periodical distributor like Respondent, made a collective-bargaining contractin 1946 with this Union "for and in behalf of the members thereof now employed or hereafterto be employed . . . " and supplementary contracts in 1946 and 1947 providingfor wageincreases and retroactive wage payments. These contracts in effect created a closed shopin favor of the Union, but allowed the employer to hire nonunion employees whenever theUnion could not furnish union men for the work. The record also included an agreement ofOctober 25, 1948, similar to that involved here, whereby the Union was recognized as theexclusive bargaining representative of all employees in certain categories of work, but thestipulated facts indicate that the discrimination complained of involved payment of retroac-tive wage increases to union, but not nonunion, employees, for a period in 1948 immediatelypreceding the execution of the 1948 agreement, and that this discrimination against nonunionemployees occurred solely because they were not members of the Union and thus were notcovered by the 1946 and 1947 agreements. The court found that the 1946 contract and itssupplements created a closed shop in favor of the Union but constituted it asa bargainingagent only for its own members, and that in the period covered by those contracts, a majorityof the employees involved were nonunion and had no bargaining agentat all.On these facts,the court found that the employer gave the union employees the benefits to which they wereentitled under the contracts covering them, but did not thereby deprive the nonunion workersof anything to which they were entitled, as they were not within the contracts and thus notentitled to those benefits. The court held that in these circumstances the disparate pay-ments did not amount to discrimination. Basically, the court took the position that, under thewording of Section 8 (a) (3), the particular offense proscribed is encouragement or dis-couragement of union membership by means of discrimination, and that a violation of theprovision can only be founded upon proof that (1) there was actual discrimination againstnonunion employees because of their lack of union membership, and (2) such discriminationactually encouraged membership in the Union. Accepting for sake of argument,'however, theBoard's view that "discrimination" alone is the keyword of the provision, the court concludedthat the above facts, particularly the "members-only" coverage of the contracts of 1946 and1947, failed to show actual discrimination against nonunion workers. Reverting to its ownview of the elements of Section 8 (a) (3), and assuming that the admitted disparate treatmentamounted to discrimination, the court concluded that the well-known circumstance thatmembership in the Union for nonunion workmen was a practical impossibility, because of theUnion's exclusive membership policy, precluded a finding that the inevitable effect of thedisparate wage payment was to encourage union membership. On this conclusion, the courtset aside the Board's order. In reaching this conclusion, the court relied on judicial decisionsunder the Wagner Act, involving alleged discriminatory discharges, including language of theCourt of Appeals for the Second Circuit in N.L.R.B. v. Air Associates, Inc., 121 F. 2d 586,purporting to indicate that Section 8 (3) of the Wagner Act required proof that the discrimina-tion had both the purpose and effect of encouraging union membership.InN.L.R.B. v. Gaynor News Co., 197 F. 2d 719 (C. A. 2), on which General Counsel relies,the employer, a newspaper distributor and member of the same association as Respondent,hadmade retroactive wage payments and payments in lieu of vacations to its delivery em- JERSEY COAST NEWS COMPANY, INC.437ployees who were members of the Union, under the terms of a collective-bargaining contractof October 25, 1948, which Respondent concedes is identical in terms with the 1948 contractunder consideration here. The employer did not make the same payments to its nonunion em-ployees, although they were covered by the contract and eligible therefor; and the admittedreason for the disparate treatment was their lack of membership in the Union.i°The Board found that this disparate treatment of employees was a violation of Section 8 (a)(1)and (3) of the Act.ii In resisting the Board's application to the Court of Appeals for theSecond Circuit for enforcement of its order, the employer claimed that its disparate treat-ment of employees had neither the purpose nor effect of encouraging union membership, asrequired by Section 8 (a) (3), and that the Board had failed to prove such purpose or effect,relying on proof that the complaining nonunion employee had previously done everything hecould, though unsuccessfully, to enter the Union, and that nothing the employer could do wouldfurther "encourage" such membership. The employer based these contentions on the Reliablecase, supra. After reviewing the facts of that case, the court said (p. 722)There is, however, one significant distinction between that case and this one. Therediscrimination resulted from what the court considered the entirely legal action of theminority union in asking special benefits for its members only. The union made no pre-tense of representing the majority of employees or of being the exclusive bargaining agentin the plant. The other non-union employees, reasoned the Court, were quite able to electtheir own representative and ask for similar benefits. Not so here The union here repre-sented the majority of employees and was the exclusive bargaining agent for the plant.Accordingly, it could not betray the trust of non-union members, by bargaining forspecial benefits to union-members only, thus leaving the non-union members with nomeans of equalizing the situation.As the facts in the Gaynor case are similar to those at bar, I believe that the distinctionbetween that case and the Reliable case noted by the court applies equally well here andrenders the Reliable case inapposite here.The court in the Gaynor case also disagreed with the holding of the Court of Appeals for theThird Circuit that the Board must prove that the discrimination had the purpose and effect ofencouragingunion membership, to support a violation of Section 8 (a) (3). The court said (p.722):Our own view comes to this: Discriminatory conduct, such as that practiced here, isinherently conducive to increased union membership. In this respect, there can be littledoubt thatit "encourages" union membership, by increasing the number of workers whowould like to join and/or their quantum of desire. It may well be that the union, forreasons of its own, does not want new members at the time of the employer's violationsand will reject all applicants. But the fact remains that these rejected applicants havebeen, and will continue to be, "encouraged," by the discriminatory benefits, in theirdesire for membership. This backlog of desire may well, as the Board argues, result inaction by nonmembers to "seek to breakdown membership barriers by any one of a num-ber of steps, ranging from bribery to legal action." A union's internal politics are by nomeans static; changes in unionentrancerulesmay come at any time. If and when thebarriers are let down, among the new and now successful applicants will almost surelybe large groups of workers previously "encouraged" by the employer's illegal discrimi-nation. We do not believe that, if the union-encouraging effect of discriminatory treatmentis not felt immediately, the employer must be allowed to escape altogether. If there is areasonable likelihood that the effects may be feltyears later, then a reasonable interpre-tation of the Act demands that the employer be deemed a violator. To this extent, we findourselves in disagreement with the Reliable case, and do not hesitate in holding the actionhere violative of both § 8 (a) (1) (2) and (3)This reasoning of the court is equally applicable here, even though the facts show that Re-spondent's nonunion employees had taken some action on their own, by participating in the UAelection before the discriminatory treatment accorded them, to break down the Union's mem-iiRespondent concedes that its disparate treatment of union and nonunion employees, andthe reason therefor, is the same as in the Gaynor case.11 93 NLRB 299. 438DECISIONSOF NATIONAL LABORRELATIONS BOARDbership barriersAlthough their desire for membership may have existed before the dis-crimination, it is still a reasonable conclusion that the quantum of that desire existing at thetime of and during the discrimination was probably increased when they saw their unioncoworkers receiving additional and retroactive benefits, to which the nonunion workers werealso clearly entitled under the contract for the same work which all were performing, butwhich they were being denied solely because of their lack of union membershipOn the basic issue as to the elements comprising a violation under Section 8 (a) (3), I believethat the weight of judicial authority supports the rule enunciated in the Gaynor case. The courtthere cited and drew support for its conclusions from Republic Aviation Corp. v. N.L.R.B.,324 U.S. 793.In that case the Supreme Court found no error in the Board's presumption thata plant ruleprohibiting union solicitation by employees outside working hours, though on com-pany property,was an unreasonable impediment to self-organization and amounted to a re-straint upon employees' rights guaranteed by the Act. The Court held that under the plan ofproceeding set up by the original Wagner Act,the Board's orders on complaints of unfair laborpractices must be based on "findings on known evidence," and that "such a requirement doesnot go beyond the necessity for the production of evidential facts, however, and compel evi-dence as to the results which may flow from such facts." The Court said, "An administrativeagency with power after hearings to determine on the evidence in adversary proceedingswhether violations of statutory commands have occurred may infer within the limits of theinquiry from the proven facts such conclusions as reasonably may be based upon the factsproven."The Court also concurred in the Board's conclusion that an employee discharged for viola-tion of the invalid plant rule was discriminatorily discharged in violation of Section 8 (3). Tothe argument that the application of the rule was not discriminatory because it was impar-tially applied against all types of solicitation, the Court replied, "It seems clear, however,that if a rule against solicitation is invalid as to union solicitation on the employer's premisesduring the employee's own time, a discharge because of violation of that rule discriminateswithin the meaning of Section 8 (3) in that it discourages membership in a labor organization."There was apparently no direct proof in that case as to the effect which the discriminatoryenforcement of the rule had had upon the employees' organizational efforts or desires forunion membership.Various circuit courts have enunciated the same rules of presumptive effect, holding in sub-stance that a finding of violation of Section 8 does not turn on the employer's intent, motiva-tion, or on whether the conduct complained of actually interfered with any rights of employeesprotected by the Act, but that the test is whether the employer engaged in conduct which, itmay reasonably be said, tends to interfere with the free exercise by employees of such rights.N.L.R.B. v. Illinois Tool Works, 153 F. 2d 811 (C. A. 7) (see cases cited therein); N.L.R.B.v.Ford, 170 F 2d 735, 738(C A 6); and N.L.R.B. v Aintree Corp , 132 F 2d 469, 472, (C. A7),cert. den 318 U.S. 774, all involving violations of Section 8 (1) The same rule has beenapplied in cases of discriminatory discharges under Section 8 (3). In N.L.R.B. v. J. G. BoswellCo., 136 F. 2d 585, 595, the Court of Appeals for the Ninth Circuit held it was immaterialthat there was no independent evidence that a discharged employee was either discouragedfrom joining(or encouraged to join)a union. The court noted the Board had expressly foundthat the discharge did discourage membership in a specific labor organization as well as inunions generally. The court held that "such discrimination necessarilydiscourages unionmembership--at the very least that of the discharged employee--and that therefore such dis-charge is ipso facto a violation of Section 8(3)," citing the Associated Press, FansteelMetallurgical- Corp., Phelps-Dodge Corp., and Link-Belt cases in the Supreme Court. Thisdecision was followed by the Court of Appeals for the First Circuit in N.L.R.B. v. BreznerTanning Co., 141 F. 2d 62, 65, where the court noted that an apparent contrary holding of theSecond Circuit in the Air Associates, Inc., case, 121 F. 2d 586, had later been narrowlylimited by that court to the particular facts of that case, in N.L.R.B. v. Cities Service OilCo., 129 F. 2d 933, 937.The Court of Appeals for the Third Circuit itself has followed the rule of presumptive effectin N.L.R.B. v. John Engelhorn & Sons, 134 F. 2d 553, 557, and in General Motors Corporation,59 NLRB 1143, 1145, enforced 150 F. 2d 201. in fact, its approval of the rule in these casesinvolving discriminatory discharges, contrasted with its contrary holding on the admittedunusual fact situation it found in the Reliable case, compels the conclusion that the decisionin the latter case can be regarded as authority only with regard to the particular facts therein.It has often wisely been said that every judicial opinion is to be read with regard to the factsas understood by the court, and the question actually decided. u For the same reason, thei2 N.L.R.B. v.Cities ServiceOil Co.,129 F.2d 933,937 (C A 2). JERSEY COAST NEWS COMPANY, INC.439recent decisions of the Court of Appeals for the Eighth Circuit in N.L.R.B.v. Del E. WebbConst. Co., 196 F. 2d 702, and N.L.R.B. v. J. L Case Co., etc., 198 F. 2d 919, whichcited andfollowed the Reliable decision, must be considered as authority only withrespect to thepeculiarfacts in those cases, which are distinguishable from those at bar. Thus, the Del E.Webbcaseinvolved a layoff ofa union apprentice,member of Sublocal 101B composedentirelyofapprentices, becauseofthe operation of the seniority ruleoftheparent journey-man Local 101 under whichapprenticestrust be laid off before journeymen, the laid-offworker was subject to the seniorityrulesbecause of his membership in the internationalunion which chartered both locals, and hisacceptanceof the seniority rule governing bothlocals, he could not have attained membership in the journeyman local at the time of layoffbecause he lacked the necessary years of apprentice work, in this situation the court held hislayoff for lack of membership in Local 101 could not have encouraged membership in that localbecause his status in the union was fixed by its rules irrespective of any acts of the employerThus, lack of seniority status within a union, not lack of union membership, was the cause ofthe discrimination against him, unlike the case at bar The J. I. Case decision is similarlyimapposite, for there union employees were discharged for a spontaneous temporary workstoppage and parade in the plant in protest over the discharge of a fellow union employee Thecourt held this was a protected concerted activity, and the discharge of the participants there-for violated Section 8 (a) (1), but it held no violation of Section 8 (a) (3) occurred because thedischarges appeared to have no proximate relation to their union membership, there was no factor circumstances from which it could be inferred that the discharges were because of theirunion membership, and that they would not haveo6curred had it not been for such membershipI therefore conclude that the rule enunciated in the Gaynor News case, supra, is controllinghere,13 and on the basis thereof I conclude and find that Respondent's refusal to pay the samebenefits and compensation, which it gave its union employees under the 1948 and 1952 con-tracts, to itsnonunionemployees because of their lack of union membership, was a dis-crimination in regard to their terms and conditions of employment which reasonablytendedto encouragemembership in the Union, and that Respondent thereby violated Section 8 (a)(3) and (1) of the Act. 14III.THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of Respondent set forth in section II, above, occurring in connection with theoperations of Respondent described in section I, above, have a close, intimate, and sub-stantial relation to trade, traffic, and commerce among the several States, and tend to leadto labor disputes burdening and obstructing commerce and the free flow of commerce.IV.THE REMEDYHaving found that Respondent has engaged in certain unfair labor practices, I shall recom-mend that it cease and desist therefrom and take certain affirmative action in order to ef-fectuate the purposes and policies of the Act.Ihave found that Respondent violated Section 8 (a) (1) and (3) of the Act by paying base,overtime, and double-tune rates, and vacation benefits, as prescribed by the 1948 union con-tract, and retroactive wage increases as required by the 1952 union contract, to its delivery1SThis conclusion is subject, of course, to whatever action the Supreme Court may take onthe pending application for certiorari therein.14See also Rockaway News Supply Company, Inc., 94 NLRB 1056; Newark NewsdealersSupply Company, Inc., 94 NLRB 1667.Although Respondent settled the back-pay claims of all employees named in the originalcomplaint (excluding Strong and Donofrio), and posted an appropriate antidiscrimination notice,in accordance with the settlement agreement of March 14, 1952, that settlement is no defenseto the complaint herein, because the subsequent discrimination against nonunion employees inpayment of retroactive wage increases under the April 1952 contract violated that agreementand the notice posted thereunder, and further violated the Act as found above. The Board willgo behind a settlement agreement and consider matters antedating it and purporting to besettled by it, where the employer breached the agreement by, continuing his unlawful conductand it appears that the settlement has not served its purpose of ending the unfair labor prac-tices.TaylorMfg.Co., Inc., 83 NLRB 142; Carolina Mills, Inc., 92 NLRB 1141; VictorChemical Works, 93 NLRB 1012291555 0 - 54 - 29 44 0DECISIONS OF NATIONAL LABOR RELATIONS BOARDdepartment employees who were members of the Union, while refusing to make such paymentsto delivery department employees who were not union members although covered by thosecontracts. I shall recommend that Respondent make whole its nonunion employees named above,and all other nonunion employees who are similarly situated. 15 for any loss of pay they maysuffered by reason of Respondent's discrimination against them as aforesaid. uRespondent's violations of the Act found herein appear to be of a technical nature, based onitserroneous conception of its legal obligations under the facts found above. There is noevidence of other contemporaneous or past conduct which would indicate a predilection tocommit other unfair labor practices in the future. I shall therefore recommend an order di-recting Respondent to cease and desist only from engaging in the unfair labor practices foundherein and any like or related conduct.Upon the foregoing findings of fact, and the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Newspaper and Mail Deliverers' Union of New York and Vicinity is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By discriminating in regard to the terms and conditions of employment of David Carbone,Walter Clark, Joseph Villaplano, Thomas DiFranco, James Martelli, Ralph Ruggiero, SteveSantaniello, John Siliato, Frank Scannapieco, Edward McNamara, Eugene Louis Camoosa,Alphonse Santanello, Edward Westlake, George Strong, and JosephDonofrio, and of other non-union employees similarly situated, thereby encouraging membership in theabove Union. Re-spondent has engaged in and is engaging in unfair labor practices within the meaning of Sec-tion 8 (a) (3) of the Act.3.By such discrimination, Respondent has also interfered with, restrained, and coerced itsemployees in the exercise of rights guaranteed in Section 7 of the Act, and has thereby en-gaged in and isengaging in unfair labor practiceswithin themeaning of Section 8 (a) (1) of theAct.4.The aforesaid unfair labor practices are unfair labor practices affecting commercewithin the meaning of Section2 (6) and(7) of the Act.15 Gaynor News Company, Inc., 93 NLRB 299. It isnot clearfrom the record that the 15nonunion employees named in the amended complaint were the only nonunion delivery employeesin the period in question.16 The eight nonunion employees admitted to the Union in May 1952, and SteveSantamello,Carbone, and Villapiano, were entitled to reimbursementfromJuly 4.1951, to March 23, 1952,for losses in base, overtime, and double-time pay, and vacation benefits, and for the fullretroactive pay increases required by the 1952 contract. Thomas DiFranco and RalphRuggieroare entitled to similar reimbursement from July 4, 1951, butas toDiFranco the period endsDecember 30, 1951, the date of his termination,and as to Ruggiero it endsJanuary 28, 1952,the date of his termination. George Strong and Joseph Donofrio are entitled only to the fullretroactive pay increases. The settlement agreement of March 14, 1952, is no bar to the back-pay award, where it was breached by subsequent unfair labor practices. C & D Coal Co.,93 NLRB 799. However,in computing the amounts due, Respondent should receivecredit forpayments made to the above employees thereunder.[ Recommendations omitted frompublication.1APPENDIX ANOTICE TO ALL EMPLOYEESPursuantto the recommendations of a Trial Examinerof theNational Labor RelationsBoard, and in order to effectuate the policies of the National Labor Relations Act, as amended.we hereby notify our employees that:WE WILL NOTencourage membership in Newspaper and Mail Deliverers'Union ofNew York and Vicinity, orany other labor organization of our employees, by discrimi-nating in regard to their hire and tenure of employment,or any term or condition of em-ployment of any of our employees because of their membership in such organization. NATIONALCARBON DIVISION441WE WILL NOTin any like or related manner interferewith,restrain,or coerce ouremployees in the exercise of their right to self-organization,to form, join,or assist anylabor organization,to bargain collectively through representatives of their own choosing,to engage in concerted activities for the purpose of collective bargaining,or other mutualaid or protection,or to refrain from any or all of such activities,except to the extent thatsuch right may be affected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8 (a) (3) of the National LaborRelations Act, as amended.WE WILLmake the employees named below, and all other nonunion employees who weresimilarly situated,whole for any loss ofpay they mayhave suffered as a result of ourdiscrimination against them:David CarboneFrank ScannapiecoWalter ClarkEdward McNamaraJoseph VillapianoEugene Louis CamoosaThomas DiFrancoAlphonse SantanelloJames MartelliEdward WestlakeRalph RuggieroJoseph DonofrioSteve SantanielloGeorge StrongJohn SiliatoAll our employees are free to become, remain, or refrain from becoming members of anylabor organization, except to the extent that this right may be affected by agreements in con-formity with Section 8 (a) (3) of the National Labor Relations Act, as amended.JERSEY COAST NEWS COMPANY, INC.,Employer.Dated ................By..............................................................................................(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not be altered,defaced, or covered by any other material.NATIONAL CARBON DIVISION, UNION CARBIDE AND CARBONCORPORATION AND NATIONAL CARBON COMPANY, INC.andLOCAL 85, UNITED GAS, COKE AND CHEMICALWORKERS, CIO. Case No. 3-CA-177. June 8, 1953AMENDMENT TO DECISION AND ORDEROn August 22, 1952, the Board issued its Decision and Orderin the above-entitledcase(100 NLRB 689). Upon further con-sideration,itappeared to the Boardthat,said Decision andOrder should be amended. Accordingly, on April 27, 1953, theBoard issueda Notice to Show Cause (104 NLRB 416), return-able on or before May 11, 1953, which return date was there-after extended to May 25, 1953, why the Proposed Amendmentto Decision and Order attached to said Notice should not issueas anAmendment to Decision and Order. None of the partieshas responded to said Notice.IT IS HEREBY ORDERED that said Decision and Order be,and it hereby is, amended by deleting the second paragraphthereof, and by substituting therefor the following:105 NLRB No. 57.